


AMENDMENT TO EMPLOYMENT AGREEMENT

          THIS AMENDMENT (this “Amendment”), dated December 8, 2011, is made by
and between VISHAY PRECISION GROUP, INC., a Delaware corporation, and THOMAS
KIEFFER (the “Executive”).

          WHEREAS, the Company and the Executive are parties to an employment
agreement, dated November 17, 2010 (the “Employment Agreement”);

          WHEREAS, Section 8.5 of the Employment Agreement provides that the
Company and the Executive may amend the Employment Agreement by mutual agreement
in writing; and

          WHEREAS, the Company and the Executive desire to amend the Employment
Agreement as set forth herein.

          NOW THEREFORE, in consideration of the premises and the mutual
benefits to be derived herefrom and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

          1. The last sentence of Section 4.2(a) of the Employment Agreement is
hereby amended to read as follows:

          “(a) With respect to the fiscal years referred to on Exhibit A
attached hereto, Executive shall be eligible to earn a Bonus based on the
attainment of the Performance Goals set forth on such Exhibit A.”

          2. Section 4.2(c) of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “(c) For each fiscal year during the Term, the Bonus (if any) shall be
paid on the fifth consecutive trading day after the date that the Company
releases earnings for the prior fiscal year; provided, however, that if the
Company does not release earnings on or before December 15th of the fiscal year
immediately following the fiscal year with respect to which the Bonus relates,
no Bonus shall be paid in respect of such prior fiscal year.”

          3. Section 4.3 of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “4.3 Long-Term Equity Incentive.

               (a) Fiscal Year 2011 Annual Equity Grant.

                    (i) With respect to the Company’s 2011 fiscal year (“Fiscal
2011”), Executive shall be eligible to receive a restricted stock unit award
with respect to shares of Common Stock (the “2011 LTI Award”), with a target
value equal to 30% of Base Salary. The actual amount of the 2011 LTI Award
payable to Executive shall be determined by the Board of Directors upon
recommendation of the Compensation Committee, and shall be based upon the
Company’s achievement of the “2011 Bonus Performance Goals” set forth on Exhibit
A attached hereto. The value of the 2011 LTI Award granted to Executive
hereunder shall be equal to 15% of Base Salary on the 2011 LTI Grant Date (as
defined below) if 80% of the annual Performance Goals are achieved. In addition,
the value of the 2011 LTI Award granted to Executive (if any) shall increase by
0.75% of Base Salary for each additional 1% of the Fiscal 2011 Performance Goals
which are achieved for Fiscal 2011, provided that the maximum 2011 LTI Award
which Executive shall be eligible to earn is 30% of Base Salary. To the extent
that the Executive earns a 2011 LTI Award based on the achievement of the 2011
Bonus Performance Goals pursuant to this Section 4.3(a)(i), the Company shall
issue to Executive a restricted stock unit (“RSU”) award with the number of
shares of Common Stock issued in respect of such award determined by dividing
the amount of the 2011 LTI Award by the average closing price of Common Stock
for the five (5) consecutive trading days starting with the first trading day
immediately after the date that the Company releases earnings for the 2011
fiscal year (the “2011 Release Date”); provided, however, that if the 2011
Release Date does not occur on or before December 15, 2012, no 2011 LTI Award
shall be granted.

--------------------------------------------------------------------------------




                    (ii) The 2011 LTI Award shall vest 25% on the 2011 LTI Grant
Date and 25% on each of the next three anniversaries of the 2011 LTI Grant Date;
provided that Executive remains continuously employed by the Company through
each such vesting date; provided, further that the 2011 LTI Award shall become
100% vested and be paid upon a Change in Control or upon Executive’s termination
of employment by the Company without Cause, Executive’s resignation for Good
Reason, or termination of employment due to Disability or death.

                    (iii) The 2011 LTI Award (if any) shall be granted to
Executive at the close of business on the fifth consecutive trading day
(beginning with the trading day immediately after the 2011 Release Date)
following the 2011 Release Date (the “2011 LTI Grant Date”).

               (b) Annual Equity Grant Commencing with Fiscal Year 2012.
Commencing on January 1, 2012 and on each January 1 thereafter during the Term,
the Company shall grant Executive an annual equity award under the Company’s
2010 Stock Incentive Program (or any successor plan or arrangement thereof)
having a value approximately equal to 38% of Executive’s Base Salary on such
date (the “Annual Equity Grant”). Twenty-five percent (25%) of each Annual
Equity Grant shall be in the form of RSUs, and seventy-five percent (75%) shall
be in the form of performance-based restricted stock units (“PBRSUs”). The
number of shares of Common Stock subject to such RSUs and PBRSUs shall be
determined by dividing the applicable amount of the Annual Equity Grant by the
average closing price of Common Stock on the New York Stock Exchange for the
five (5) consecutive trading days immediately preceding each January 1. Subject
to Executive’s continued employment with the Company, the RSUs and PBRSUs shall
vest on January 1 of the third year following their grant, provided that, in the
case of the PBRSUs, such PBRSUs shall vest only to the extent the performance
criteria applicable to the PBRSUs are realized, with such performance criteria
and extent of vesting established by the Compensation Committee. In the event of
the termination of Executive’s employment with the Company by the Company
without Cause, by Executive for Good Reason, or as a result of Executive’s death
or Disability, the outstanding RSUs granted pursuant to this Section 4.3(b)
shall immediately vest and the outstanding PBRSUs granted pursuant to this
Section 4.3(b) shall vest on their normal vesting date to the extent the
applicable performance criteria are realized. In the event of a Change in
Control, all of such outstanding RSUs and PBRSUs shall immediately vest.”

-2-

--------------------------------------------------------------------------------




          4. The “2011 Bonus Performance Goals” as set forth on Exhibit A to the
Employment Agreement are hereby amended in their entirety as follows:

“2011 Bonus Performance Goals

With respect to fiscal year 2011 and, in each case, as established by the Board
(or its designee) for such year:

(A) 50% of the Bonus and 50% of the 2011 LTI Award shall be conditioned on the
achievement of certain personal objectives applicable to the Chief Technology
Officer position of the Company;

(B) 12.5% of the Bonus and 12.5% of the 2011 LTI Award shall be conditioned on
the Company’s achievement of certain levels of Adjusted Operating Margin for
such fiscal year;

(C) 12.5% of the Bonus and 12.5% of the 2011 LTI Award shall be conditioned on
the Company’s achievement of certain levels of Adjusted EBITDA for such fiscal
year;

(D) 20% of the Bonus and 20% of the 2011 LTI Award shall be conditioned on the
attainment of certain levels of operating margin applicable to the Micro
Measurements Division of the Company for such year; and

(E) 5% of the Bonus and 5% of the 2011 LTI Award shall be conditioned on the
achievement of certain levels of inventory turnover with respect to the Micro
Measurements Division of the Company for such year.

Provided, however, that the Board (or its designee) shall determine in its sole
discretion the extent to which each and any such criteria has been attained in
such fiscal year.

          5. The “2012 Bonus Performance Goals” as set forth on Exhibit A to the
Employment Agreement are hereby amended in their entirety as follows:

“2012 Bonus Performance Goals

With respect to fiscal year 2012 and, in each case, as established by the Board
(or its designee) for such year:

(A) 50% of the Bonus shall be conditioned on the achievement of certain personal
objectives applicable to the Chief Technology Officer position of the Company;

(B) 12.5% of the Bonus shall be conditioned on the Company’s achievement of
certain levels of Adjusted Operating Margin for such fiscal year;

(C) 12.5% of the Bonus shall be conditioned on the Company’s achievement of
certain levels of Adjusted EBITDA for such fiscal year;

(D) 20% of the Bonus shall be conditioned on the attainment of certain levels of
operating margin applicable to the Micro Measurements Division of the Company
for such year; and

(E) 5% of the Bonus shall be conditioned on the achievement of certain levels of
inventory turnover with respect to the Micro Measurements Division of the
Company for such year.

Provided, however, that the Board (or its designee) shall determine in its sole
discretion the extent to which each and any such criteria has been attained in
such fiscal year.

-3-

--------------------------------------------------------------------------------




          6. The following is hereby added to the end of Exhibit A to the
Employment Agreement:

“Bonus Performance Goals After 2012

With respect to fiscal year 2013 and for each fiscal year thereafter, in each
case, as established by the Board (or its designee) for such year:

(A) 50% of the Bonus shall be conditioned on the achievement of certain personal
objectives applicable to the Chief Technology Officer position of the Company;

(B) 25% of the Bonus shall be conditioned on the Company’s achievement of
certain levels of Adjusted Operating Margin for such fiscal year; and

(C) 25% of the Bonus shall be conditioned on the Company’s achievement of
certain levels of Adjusted EBITDA for such fiscal year.

Provided, however, that the Board (or its designee) shall determine in its sole
discretion the extent to which each and any such criteria has been attained in
such fiscal year.”

          7. Except as set forth in this Amendment, all other terms and
conditions of the Employment Agreement shall remain unchanged and in full force
and effect.

          8. This Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

<signature page follows>

-4-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer, and Executive has executed this
Amendment, in each case on the 8th day of December, 2011.

VISHAY PRECISION GROUP, INC.

  By: /s/ Ziv Shoshani   Title:   President and Chief Executive Officer     /s/
Thomas Kieffer   THOMAS KIEFFER

-5-

--------------------------------------------------------------------------------